UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-7936



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


EDWARD LEE LEWIS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-02-42; CA-04-1009)


Submitted:   August 18, 2006                 Decided:   August 25, 2006


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Lee Lewis, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Edward Lee Lewis seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                     The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner     satisfies     this    standard     by

demonstrating     that    reasonable     jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Lewis has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We deny the motion for

appointment of counsel and dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented        in   the

materials     before   the   court   and     argument   would      not    aid   the

decisional process.



                                                                         DISMISSED




                                     - 2 -